           Case 6:17-cv-00232-RP Document 25 Filed 06/27/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

GABRIELLE LYONS,                                     §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   6:17-CV-232-RP
                                                     §
BAYLOR UNIVERSITY,                                   §
                                                     §
                Defendant.                           §

                                        FINAL JUDGMENT

        Today, the parties dismissed all claims in this case with prejudice by joint stipulation of

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 24). “Stipulated dismissals

under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective automatically

upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013). As nothing remains to

resolve, the Court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on June 27, 2019.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
